DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo [US 20170330464].
As to claim 1. Yoo discloses A vehicular alert system, the vehicular alert system comprising: 
a control, processor 170, disposed at a vehicle equipped with the vehicular alert system, [fig. 4, 0169], the control comprising a processor for processing potential hazard data received by the control, [0206];
wherein, while the equipped vehicle is travelling along a road, [fig. 13], the control receives
(i) potential hazard data via wireless communication from a leading vehicle in front of and in the direction of travel of the equipped vehicle, [0096, 0418, fig. 13] and 
(ii) a driver input indicative of a potential hazard, braking, [0160, 0224];
wherein the control, responsive to receiving the potential hazard data from the leading vehicle and the driver input from the driver of the vehicle, determines whether or not the equipped vehicle is approaching a hazard, [0198, 0200, 0370, 0371, 0399]; and 
wherein the control, responsive to determining the equipped vehicle is approaching the hazard, visually alerts a trailing vehicle behind the equipped vehicle of the approaching hazard at least by actuating hazard lights of the equipped vehicle, [0160, 0199, 0200, 0233] rear lamp 154 is operated when brake 153 is operated with/without any other input.

As to claim 2. Yoo discloses The vehicular alert system of claim 1, wherein the control visually alerts the trailing vehicle by flashing a brake light of the equipped vehicle, [0256].

As to claim 3. Yoo discloses The vehicular alert system of claim 1, further comprising a camera, camera 200c [0076, 0077], disposed at the equipped vehicle and viewing exterior and forward of the equipped vehicle, [fig. 2C], wherein image data captured by the camera and provided to the control is processed at the control to determine that the equipped vehicle is approaching the hazard, [0227, 0370, 0371, 0399, 0418].

As to claim 4. Yoo discloses The vehicular alert system of claim 3, wherein the camera is disposed at and behind an in-cabin surface of a windshield of the equipped vehicle and views through the windshield forward of the equipped vehicle, [0067, 0072].

As to claim 5. Yoo discloses The vehicular alert system of claim 1, further comprising a radar sensor disposed at the equipped vehicle, [0106, 0109], and sensing exterior of the equipped vehicle, [0109, 0110], and wherein radar data captured by the radar sensor and provided to the control is processed at the control to determine that the equipped vehicle is approaching the hazard, [0110].

As to claim 6. Yoo discloses The vehicular alert system of claim 1, wherein the potential hazard data comprises traffic information, [0418].

As to claim 7. Yoo discloses The vehicular alert system of claim 6, wherein the traffic information comprises traffic speed, [0175, 0228].

As to claim 8. Yoo discloses The vehicular alert system of claim 7, wherein the traffic information indicates that traffic ahead of the equipped vehicle has slowed or stopped, [0228] relative speed of the front vehicle indicates if the vehicle is slowed or stopped.

claim 9. Yoo discloses The vehicular alert system of claim 1, wherein the potential hazard data comprises GPS information, [0107, 0188].

As to claim 10. Yoo discloses The vehicular alert system of claim 1, wherein the potential hazard data comprises weather information, [0228].

As to claim 11. Yoo discloses The vehicular alert system of claim 11, wherein the control alerts the trailing vehicle of the hazard via wireless communication, [0099, 0175, 0418].

As to claim 12. Yoo discloses A vehicular alert system, the vehicular alert system comprising: 
a camera, camera 200, disposed at a vehicle, vehicle 700, equipped with the vehicular alert system, [0169, fig. 4, 13], the camera viewing exterior and forward of the equipped vehicle, [0079]; 
a control, processor 170, disposed at the equipped vehicle, [fig. 4, 0169], the control comprising a processor for processing image data captured by the camera and provided to the control, [0206];
wherein, while the equipped vehicle is travelling along a road, [fig. 13], the control receives
(i) potential hazard data via wireless communication from a leading vehicle, vehicle 900, in front of and in the direction of travel of the equipped vehicle, [0096, 0418, fig. 13], and 
(ii) image data from the camera indicative of a potential hazard, [0417, 0418];
wherein the control, responsive to receiving the potential hazard data from the leading vehicle and the camera data captured by the camera, determines the equipped vehicle is approaching slowed or stopped traffic ahead of the equipped vehicle, [0227, 0370, 0371, 0399, 0418]; and 
wherein the control, responsive to determining the equipped vehicle is approaching the slowed or stopped traffic ahead of the equipped vehicle, visually alerts a trailing vehicle, vehicle 800, [fig. 13], behind the equipped vehicle of the approaching slowed or stopped traffic, vehicle 900, [fig. 13], ahead of the equipped vehicle at least by actuating hazard lights of the equipped vehicle, [0256, 0382, 0419].

As to claims 13-16. are rejected with the same prior art and reasoning as to that of claims 2, 4, 5, 11, respectively.

As to claim 17. Yoo discloses A vehicular alert system, the vehicular alert system comprising: 
a radar sensor disposed at a vehicle, vehicle 700, equipped with the vehicular alert system, [0106, 0109], and sensing exterior of the equipped vehicle, [0109, 0110, 0315]; 
a control, processor 170, disposed at the equipped vehicle, [fig. 4, 0169], the control comprising a processor for processing sensor data received from the radar sensor and potential hazard data received by the control, [0315];
wherein, while the equipped vehicle is travelling along a road, [fig. 13], the control receives
(i) potential hazard data via wireless communication from a leading vehicle, vehicle 900, in front of and in the direction of travel of the equipped vehicle, [0096, 0418], and 
(ii) sensor data from the radar sensor indicative of a potential hazard, [0315] wherein the radar can be included in the sensing unit 160;
wherein the control, responsive to receiving the potential hazard data from the leading vehicle and the radar data, determines whether or not the equipped vehicle is approaching a hazard, [0315, 0417, 0418]; and 
wherein the control, responsive to determining the equipped vehicle is approaching the hazard, visually alerts a trailing vehicle, vehicle 800, [fig. 13], behind the equipped vehicle of the hazard, vehicle 900, [fig. 13], at least by actuating hazard lights and brake lights of the equipped vehicle, [0256, 0382, 0419].

As to claims 18, 20 are rejected with the same prior art and reasoning as to that of claims 12, 16, respectively.

As to claim 19. Yoo discloses The vehicular alert system of claim 17, wherein the hazard comprises an object in the lane the equipped vehicle is travelling in, [0254, 0255].

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
Argument 1: Yoo does not disclose or suggest such a control that responsive to receiving the potential hazard data and driver input, determines whether or not the equipped vehicle is approaching the hazard, as claimed. 
Response 1: Yoo, in [0160, 0224, 233], teaches that the system activates a rear lamp 154, used for indicating a hazard, [0237], when the brake pedal is depressed. Depressing a brake pedal is a driver input.

Argument 2: IDS filed on 12/21/2020 is not considered.
Response 2: IDS was filed after the Office Action mailed on 12/13/2020 was already processed. IDS is considered now.

Argument 3: with regard to the 112(a) rejection of claims 8, 12-16, 18, one of ordinary skill in the art would readily understand and appreciate that the control may have access to the equipped vehicle's speed and acceleration (e.g., from common sensors such as wheel speed sensors and/or accelerometers), which would, in conjunction with traffic speed information and/or determined approach of the equipped vehicle toward the leading vehicle, provide context to the relative velocity and/or acceleration differences between the equipped vehicle and the detected vehicle in front of the equipped vehicle.
Response 3: The Examiner is considering the above statement as an admitted prior art based on the applicant’s admission that determining “the traffic information indicates that traffic the control may have access to the equipped vehicle's speed and acceleration (e.g., from common sensors such as wheel speed sensors and/or accelerometers)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688